 Case 19-10057      Doc 44   Filed 04/19/19 Entered 04/19/19 08:40:12       Desc Main
                               Document     Page 1 of 8




                        UNITED STATES BANKRUPTCY COURT
                                    FOR THE
                          DISTRICT OF MASSACHUSETTS

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

In re
WALK HILL/CANTERBURY
DEVELOPMENT, LLC,                                     Chapter 11
      Debtor                                          Case No. 19-10057-JNF

~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~

                                  MEMORANDUM

I. BACKGROUND

      Walk Hill/Canterbury Development LLC (the "Debtor") commenced a

Chapter 11 case by filing a voluntary petition on January 8, 2019. On the original

petition, it did not respond to Question 7 by disclosing that it was a “single asset real

estate” business. On January 16, 2019, it filed its Schedules and Statement of Financial

Affairs, as well as an Application for Authority to Employ Counsel. On its Schedules

it listed ownership of a single asset, namely real property located at "289 Walk Hill

Street, 283 Walk Hill Street, 576 Canterbury Street and 578 Canterbury Street in

Roslindale, Massachusetts (the "property"), which it valued at $5.9 million. It listed

two creditors: Twin Oaks DF 19 LLC ("Twin Oaks") as the holder of a claim in the

sum of $4.4 million secured by the property, and the City of Boston as the holder of

secured claim for real estate taxes in the amount of $16,000.


                                               1
 Case 19-10057     Doc 44    Filed 04/19/19 Entered 04/19/19 08:40:12       Desc Main
                               Document     Page 2 of 8


      On its Statement of Financial Affairs, it disclosed no income from January 1,

2017 through the petition date. The Debtor, in an amended petition filed on January

22, 2019, answered question 7 by disclosing that it is a "is a single asset real estate"

business as defined in 11 U.S. C. § 101(51B).

      At the time Walk Hill commenced its case, Twin Oaks had a foreclosure sale

scheduled for January 8, 2019, which Twin Oaks postponed until February 26, 2019.

The Debtor and Twin Oaks agreed that Twin Oaks could postpone its foreclosure

sale from time to time while the automatic stay was in effect.

      On April 3, 2019, the Debtor moved to extend the period of time to file a plan

of reorganization because, absent such extension, the automatic stay would terminate

on April 7, 2019 pursuant to 11 U.S. C. § 362(d)(3). Twin Oaks objected to the motion.

The Court heard the matter on April 8, 2019 and, in light of Debtor’s counsel’s

arguments in which he referenced facts not included in the motion, entered the

following order:

      The Debtor shall file an Affidavit of the consultant Donald Taylor by
      Noon on April 9, 2019, setting forth his efforts to obtain interim or
      permanent financing both before and after receiving the letter of intent
      referenced on the record, and the current status of those efforts. The
      Debtor shall attach to the Affidavit the letter of intent, an explanation of
      what has happened with regard to the proposed interim financing since
      the letter of intent was issued, and what the terms of the proposed
      Chapter 11 Plan would be, by April 9, 2019 at Noon.

      The Debtor complied with the Court's order and filed a Statement indicating

that that the City of Boston had approved an extension "regarding entitlements until

June 23, 2020." The Statement also reference two attached affidavits: the Affidavit of
                                             2
  Case 19-10057      Doc 44    Filed 04/19/19 Entered 04/19/19 08:40:12     Desc Main
                                 Document     Page 3 of 8


Donald Taylor, the President of Northeast Capital Group, Inc. ("Northeast Capital"),

and the Affidavit of Nabil Boghos, the sole manager/member of the Debtor. Taylor

in his Affidavit stated: "[t]he intent of the interim refinancing is to pay in full the

claim of Twin Oaks DF 19 LLC and the City of Boston and to dismiss the case." Taylor

attached three letters to his Affidavit. The first letter is dated February 1, 2019. In

that letter, Northeast Capital conditionally approved the Debtor's application for a

first mortgage loan in the amount of $4 million with a six month term at 12% interest

(with an 18% default rate), conditioned upon a $6,360,000 appraised value of the

property. The second letter is dated April 8, 2019 and reflects Northeast Capital's

conditional approval of the Debtor's application for a loan amount of $4.5 million

with a six month term, monthly interest payments of $45,000, and the same interest

rate and default interest rate as set forth in the first letter.

       Finally, Taylor attached to his Affidavit a letter he wrote on behalf of Northeast

Capital to Debtor's counsel on April 8, 2019 in which he disclosed that the property

"consists of several vacant buildings that are in various states of disrepair" and that,

owing to squatters on the property, the City of Boston considered the property to

pose a hazard to the community. Taylor added that there had been the smell of gas

on the property and water pipes had been leaking. He also disclosed that Northeast

Capital had a "construction arm," Northeast Construction & Management, LLC," that

was working on the property to remedy dangerous conditions which "coincides with

the demolition permit process which has been commenced." Taylor noted that the

                                                  3
 Case 19-10057     Doc 44    Filed 04/19/19 Entered 04/19/19 08:40:12       Desc Main
                               Document     Page 4 of 8


Debtor had engaged contractors, that the property contains "urban fill along with a

minimal contaminated area," and that Northeast Construction & Management hired

excavators to remove debris. Taylor also stated: "Financially, The Northeast Capital

Group, Inc. has increased its participation with the Debtor which includes an

additional infusion and an increased loan amount," adding that Northeast Capital

was "currently working with Madison Realty Group and Dominion Financial

Services to increase an existing line of credit in the amount of $5,000,000 to a line of

credit of $6,000,000." Taylor stated that "Northeast has approved a loan amount of

$4,500,000, but with the cost to complete all phases of the permitting process the

Debtor will need funds in excess of $5,000,000." Taylor asserted that Northeast

Capital is the primary sponsor of the credit facility and will be the primary signatory

on all new debt.

      Boghos, in an attachment to his affidavit, disclosed the amount of money he

had spent to the project, including $181,250 from February of 2018 through February

13, 2019.

      Twin Oaks filed a Supplemental Objection to the Amended Motion for an

Extension, stating the following:

      In short, the Statement failed to provide any insight into the efforts the
      Debtor has made in furtherance of its reorganization during this
      bankruptcy case, nor did it provide any explanation of the terms of
      Debtor’s proposed plan of reorganization. The Statement instead
      confirmed what the Debtor has been consistently saying during the first
      90 days of its bankruptcy case: that it has no intention of reorganizing
      and that it filed this case with the sole intention of obtaining alternative

                                              4
 Case 19-10057     Doc 44    Filed 04/19/19 Entered 04/19/19 08:40:12            Desc Main
                               Document     Page 5 of 8


      financing to pay the Lender’s claim in full and then seek a dismissal.
      Although remarkably forthright, the Debtor’s confirmation of its
      intention does not provide the “cause” needed to extend the 90 day
      deadline established by 11 U.S.C. § 362(d)(3). Indeed, it confirms the
      Lender’s belief that there is no reason for the stay to continue in this case
      because the Debtor has no intention of reorganizing at all.

Twin Oaks added that the Statement filed by the Debtor contained no evidence that

the Debtor had met any of the conditions for Northeast Capital's proposed loan.

II. APPLICABLE LAW

      Bankruptcy Code Section 362(d) provides in pertinent part:

      (d) On request of a party in interest and after notice and a hearing,
      the court shall grant relief from the stay provided under
      subsection (a) of this section, such as by terminating, annulling,
      modifying, or conditioning such stay –

               . . . (3) with respect to a stay of an act against single asset
             real estate under subsection (a), by a creditor whose claim
             is secured by an interest in such real estate, unless, not later
             than the date that is 90 days after the entry of the later than
             the date after the entry of the order for relief (or such other
             date as the court may determine for cause by order entered
             within that 90-day period) or 30 days after the court
             determines that the debtor is subject to this paragraph,
             which is later –
                 (A) the debtor has filed a plan of reorganization that has
             a reasonable possibility of being confirmed within a
             reasonable time; or
                 (B) the debtor has commenced monthly payments that-
                       (i) may, in the debtor’s sole discretion,
                       notwithstanding section 363(c)(2), be made from
                       rents or other income generated before, on, or after
                       the date of the commencement of the case by or from
                       the property to each creditor whose claim is secured
                       by such real estate (other than a claim secured by a
                       judgment lien or by an unmatured statutory lien);
                       and

                                                5
 Case 19-10057      Doc 44   Filed 04/19/19 Entered 04/19/19 08:40:12        Desc Main
                               Document     Page 6 of 8


                    (ii) are in an amount equal to interest at the then
                    applicable nondefault contract rate of interest on the
                    value of the creditor’s interest in the real estate;

11 U.S.C. § 362(d)(3). The purpose of this provision is to make sure that the automatic

stay is not abused, while giving a real estate debtor an opportunity to reorganize. See

In re Windwood Heights, Inc., 385 B.R. 832, 836 (Bankr. N.D. W.Va. 2008) (citations

omitted). In In re RYYZ, LLC, 490 B.R. 29 (Bankr. E.D.N.Y. 2013), the court observed

that single asset realty cases, "typically amount to little more than a contest between

the debtor and secured lender over real property that is, or can be, the subject of a

foreclosure action." Id. at 34. The court added:

      As explained by one court, by enacting Section 362(d)(3) “Congress
      expressly attempted to avoid the usual delays experienced in Chapter
      11 in single asset real estate cases, which historically have been filed to
      avoid a foreclosure and in the hope that the debtor can come up with
      some form of a miracle in order to formulate an acceptable plan.”
      NationsBank, N.A. v. LDN Corp. (In re LDN Corp.), 191 B.R. 320, 326
      (Bankr.E.D.Va.1996) (“LDN ”).

In re RYYZ, LLC, 490 B.R. at 34.

      A chapter 11 debtor must show “cause for an extension of the 90 day period in

the statute.   “Based on the history of this provision, courts have been reluctant to

extend this time period, except for very good reason, as this provision was designed

to protect creditors whose security was a single asset real property from being held

up interminably by the debtor who likely was hanging on with little prospect of

turning the real estate project around.” See Joan N. Feeney, Michael G. Williamson,

Michael J. Stepan, Bankruptcy Law Manual, § 7:55, at 1813 (West Supp. 2018). Courts

                                              6
 Case 19-10057      Doc 44    Filed 04/19/19 Entered 04/19/19 08:40:12      Desc Main
                                Document     Page 7 of 8


have found no cause for an extension under this section where the debtor’s request

for deferral of its obligations to commence making payments or file a plan is based

on a sale of the property, particularly in the absence of evidence that a sale is likely.

See, e.g., In re Heather Apartments, L. P., 366 B.R. 45, 50 (Bankr. D. Minn. 2007) ("any

proffer of cause for excusing a debtor's compliance must include a concrete substitute

for the creditor's statutorily-fixed expectation of payment, if the debtor is to be

excused"); see also In re Crown Ohio Investments LLC, No. 1-09-46767-DEM, 2010 WL

935576, at *3 (Bankr. E.D.N.Y. Mar. 12, 2010).

III. ANALYSIS

       The Debtor, through its submission of Taylor's Affidavit, reveals that it does

not intend to file a plan of reorganization and instead plans to seek dismissal of this

case after obtaining refinancing. The Debtor's submissions unequivocally establish

that it is unlikely to complete its proposed refinancing as it lacks any income to make

monthly payments of $45,000 to Northeast Capital. The refinancing is speculative

and does not form the basis of a plan as contemplated by the statute. Moreover, the

entire loan transaction is inextricably intertwined with a previously undisclosed

"partnership" arrangement with Northeast Capital and Taylor. The Debtor's failure

to disclose pre- and post-petition infusions of money and services by its principal and

Northeast Capital and/or its construction arm raise troublesome issues as well.

Under these circumstances, the Court concludes that the Debtor has failed to



                                                 7
 Case 19-10057    Doc 44   Filed 04/19/19 Entered 04/19/19 08:40:12   Desc Main
                             Document     Page 8 of 8


establish "cause" under § 362(d)(3) for an extension of time to file a plan of

reorganization.

IV. CONCLUSION

      In accordance with the foregoing, the Court denies the Amended Motion.

                                           By the Court,




                                           Joan N. Feeney
                                           United States Bankruptcy Judge
Dated: April 18, 2019




                                          8
